Title: The American Commissioners: Memorandum to Vergennes, 1 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


This memorandum, most of it in Franklin’s hand, marks a distinct departure from the position that he generally maintained. He “was from the first averse to warm and urgent solicitations with the Court of France,” Silas Deane remarked years later. “His age and experience, as well as his philosophical temper, led him to prefer a patient perseverance, and to wait events, and to leave the Court of France to act from motives of interest only.” Perhaps the intelligence of British plans for the Chesapeake, fallacious as it was, jolted him for the moment out of his patient perseverance. Perhaps he deferred to the views of his fellow commissioners, as he had previously deferred to the views of Congress, and acted against his better judgment “that a Virgin State should preserve the Virgin Character, and not go about suitering for Alliances, but wait with decent Dignity for the applications of others.”
 
Paris Feby. 1st. 1777.
Messrs. Franklin, Dean, and Lee, Ministers from the Congress of the United States, beg leave to represent to his Excellency the Count de Vergennes.
That, besides the general alarming Accounts of the successes of the English against their Country, they have received authentic Intelligence, from England, that eight thousand Men, chiefly Germans, under the command of General Burgoyne, are to be sent, early in the Spring, to America; and to be employed with some Ships of War, in the Invasion of Virginia and Maryland.
That if not by some means diverted, from their Design; it will be in their Power to destroy a great part of that country, as the Houses and Estates of the principal Inhabitants are situated on the navigable Waters, and so separated from each other, as to be incapable of being defended from arm’d Vessels conveying Troops, the place of whose landing cannot be foreseen, and consequently Force cannot be assembled in all places sufficient to oppose them.
That great Danger is also to be apprehended from the Blacks of those Colonies, who being excited and armed by the English, may greatly strengthen the Invaders; at the same time that the fear of their Insurrection, will prevent the white Inhabitants from leaving their places of Residence, and assembling in such numbers for their own defence against the English, as otherwise they might do.
That the greater part of the Tobacco of those Colonies is probably collected, as usual in the Warehouses of the Inspectors, which are also situated on the navigable Waters, and will be liable to be taken, and destroyed by the Invaders.
That the Destruction of these two Colonies, may probably make a great Impression on the Minds of the People in the rest, who seeing no prospect of Assistance from any European Power, may become more inclined to listen to terms of Accomodation.
That the supplys of Arms and Munitions of War, which they have been made to expect from France, having been by various means delayed and retarded, are not likely to arrive before the Commencement of next Campaign, and may perhaps be dispair’d of, especially if those supplies are to be carried first to the French Islands.
That notwithstanding the Measures taken to convince the Court of Britain, that France does not countenance the Americans, that Court according to our information, believes firmly the Contrary; and it is submitted to the Consideration of your Excellency, whether if the English make a Conquest of the American States, they will not take the first Opportunity of shewing their resentment, by begining themselves the War that would otherways be avoided, and perhaps begining it as they did the last, without any previous declaration.
Upon the whole we cannot on this Occasion omit expressing our Apprehensions, that if Britain is now suffered to recover the Colonies, and annex again their great growing Strength and Commerce to her own she will become the most formidable Power by Sea and Land that Europe has yet seen, and assuredly, from the natural Pride and insolence of that People, a Power to all the other States the most intolerable and pernicious.
We therefore would with deference submit it to the wisdom of his Majesty and his Ministers, whether if the independency of the united States of America and the freedom of a Commerce with them with the consequent diminution of british power, be an object of importance to all Europe, and to France in particular, this is not the proper time for effectual exertions in their favor; and for commencing that war, which can scarcely be much longer avoided, and which will be sanctifyd, by the best of justifications, that a much injurd and innocent people will thereby be protected, and deliverd from the most cruel oppression, and securd in the enjoyment of their just rights; than which nothing can contribute more to the glory of his Majesty and this Nation.
The critical situation of our country, will apologize for earnestly requesting your Excellency to grant us an interview as early as possible; when we may personally explain what we have stated above, and mention other subjects of great importance to both Countries.
B FranklinSilas DeaneArthur Lee
